Title: To Alexander Hamilton from Thomas Smith, 27 June 1791
From: Smith, Thomas
To: Hamilton, Alexander



June 27th 1791 Loan Office [Philadelphia] Penna.
Sir,

The Ballance of Stock remaining on the Books of this Office are as follows viz—








6 ⅌ Ct Stock Dollrs.






393.386..9
Interest from
January
1791
11801..58


773.051..57
Ditto
April
ditto
11595..77






23397..35


3 ⅌ Ct Stock






162421..82
Interest from
Jany 1.
1791
2436..32


363317.49
Do
April 1.
1791
 2724. 88






5161..20


Unfunded Stock


82221..63
Int from Jan 1st 1791
1644.43


29573..77
Int from April 1. 1791
295.73



Arearages of Int
  269.86






 2210..2






30768..57.


There therefore appears to be thirty thousand seven hundred & sixty eight Dollars & 57/100 necessary for the payment of Int. to the quarter ending the 30th. June Inst. There may be some small deviations as it has been impossible for me yet to finish the Examination of the Books &c. but I hope to compleat it by to morrow night when if any material alterations should happen, I shall immediately inform you thereof.
I am &c.
Honble. Alexander Hamilton Secy Treasury

